                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA


O’BRIEN’S RESPONSE MANAGEMENT,                    *        CIVIL ACTION
L.L.C., et al.
                                                  *        No. 19-CV-01418
v.
                                                  *        SECTION: J(2)
BP EXPLORATION & PRODUCTION
INC., et al.                                      *        JUDGE BARBIER

                                                  *        MAG. JUDGE WILKINSON

                                      ORDER

      Before the Court is O’Brien’s Response Management, L.L.C. (“O’Brien’s”) and

National Response Corporation’s (“NRC,” and together with O’Brien’s, the

“Responders”) Partial Motion to Dismiss BP’s Amended Counterclaims. (Rec. Doc.

39). BP Exploration & Production Inc. and BP America Production Company’s

(together, “BP”) filed a response (Rec. Doc. 51), to which the Responders filed a reply

(Rec. Doc. 56). The Court has considered the motion on the briefs and without oral

argument.

      This Order largely assumes the reader’s familiarity with this case and the

instant motion. The Responders seek to dismiss (1) BP’s claim for unjust enrichment

against both Responders, including the accompanying request for disgorgement

(Count IV of BP’s Amend. Countercl., Rec. Doc. 32); (2) BP’s claim for declaratory

judgment against NRC (Count III of BP’s Amend. Countercl., Rec. Doc. 32), and (3)

BP’s breach of contract claim against O’Brien’s related to BP’s additional insured

status (Court II of BP’s Amend. Countercl., Rec. Doc. 32). As to the unjust enrichment

claim, the Court agrees with the Responders that no such claim exists when the claim
is based on a relationship that is controlled by an enforceable contract. Because there

is no dispute that a contract did in fact govern the relationship between BP and each

of the Responders, the Court will partially grant the motion and dismiss BP’s unjust

enrichment claim and the accompanying request for disgorgement.1 As to the

remainder of the motion, the Court finds that it should be denied for essentially the

reasons advanced by BP.

         Accordingly,

         IT IS ORDERED that the Responders’ Partial Motion to Dismiss BP’s

Amended Counterclaims (Rec. Doc. 39) is GRANTED IN PART, and BP’s claim for

unjust enrichment against the Responders and the accompanying request for

disgorgement (Count IV of BP’s Amend. Counterclaim, Rec. Doc. 32) are DISMISSED.

         IT IS FURTHER ORDERED that the Responders’ Partial Motion to Dismiss

BP’s Amended Counterclaim (Rec. Doc. 39) is, in all other respects, DENIED.

         New Orleans, Louisiana, this 21st day of January, 2020.




                                                                 ___________________________________
                                                                     United States District Judge




1
  Responders’ argument regarding unjust enrichment relies on Louisiana law. See, e.g., Drs. Bethea, Moustoukas &
Weaver LLC v. St. Paul Guardian Ins., 376 F.3d 399, 408 (5th Cir. 2004). While BP does not explicitly argue that
Louisiana law does not govern this issue, it does cite to a case that applied Florida law. See Licul v. Volkswagen Grp.
of Am., Inc., No. 13-61686, 2013 WL 6328734, at *7 (S.D. Fla. Dec. 5, 2013). However, even Licul held that an unjust
enrichment claim should be dismissed when it relies upon the same factual predicate as the plaintiff’s legal cause of
action, as “it is not a true alternative theory of relief but rather is duplicative of those legal causes of action.” Id.
Therefore, the Court need not and does not decide what law applies here. BP’s unjust enrichment claim fails under
either of the cited laws.


                                                           2
